 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA FAYE NUNES,                              Case No. 1:19-cv-01741-BAM
12                         Plaintiff,                 ORDER VACATING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
13           v.                                       PLAINTIFF’S MOTION FOR LEAVE TO
                                                      PROCEED IN FORMA PAUPERIS AS MOOT
14    COMMISSIONER                OF    SOCIAL
      SECURITY,                                       (Docs. 2 and 3)
15
                           Defendant.
16

17

18

19

20          Plaintiff Sandra Faye Nunes (“Plaintiff”) is proceeding with counsel in this matter, which
21   seeks review of a decision of the Commissioner of Social Security. Plaintiff initiated this action
22   on December 13, 2019, and filed an application to proceed in forma pauperis under 28 U.S.C. §
23   1915. (Docs. 1, 2).
24          Upon consideration of Plaintiff’s application to proceed in forma pauperis, the Court issued
25   findings and recommendations that the application be denied, and that Plaintiff be required to pay
26   the $400.00 filing fee in full to proceed with this action. (Doc. 3.) Following issuance of the
27   findings and recommendations, Plaintiff paid the $400.00 filing fee in full. Accordingly, the
28
                                                      1
 1   findings and recommendations issued on January 9, 2020 (Doc. 3) are HEREBY VACATED, and

 2   Plaintiff’s pending application to proceed in forma pauperis (Doc. 2) is DENIED as moot.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    January 27, 2020                         /s/ Barbara   A. McAuliffe           _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
